Opinión disidente
del Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 16 de octubre de 1978
Me veo obligado a disentir y creo que debo explicar. Aun-que lo haré en la forma más breve posible, consistente con una *750razonable claridad.!1) Al disentir lo hago, claro está, con el mayor respeto para el criterio mayoritario y reconociendo las dotes de buena intención y honradez intelectual que caracteri-zan al distinguido y muy capacitado compañero Juez ponente.
H-I
En la causa penal sobre asesinato seguida contra el aquí recurrido éste venció pues el Tribunal resolvió que la admi-sión en evidencia de la identificación que de él se hizo violó el debido procedimiento de ley. En este recurso se plantea una situación distinta.
No creo que aquí se trata de meramente si Humberto Pa-gán debe ser restituido o no al cuerpo de estudiantes de la Universidad de Puerto Rico. Si de eso solamente se tratase yo no molestaría la ocupada atención de ustedes con este disenso. Porque creo que se trata de mucho más es que lo hago. Se trata, estimo, de cuál es la calidad que debe tener la vida universitaria y de qué criterios deben gobernarla.
¿Debemos concebir el campus universitario como lugar es-pecialmente consagrado por la sociedad (a un costo de cientos de millones de dólares anuales para nuestra estrecha econo-mía) para que sirva de residencia a la casa de estudios, donde deben prevalecer la mayor libertad de conciencia, de investi-gación científica y de estudio, pero no la ley del revólver, o acaso debemos concebirlo como un microcosmo de la pecami-nosa metrópolis donde la inseguridad personal es la nota pre-dominante y donde la agresión y el crimen se han vuelto parte tan importante del panorama que la arquitectura moderna no *751sólo tiene que prever contra las inclemencias del tiempo sino también contra el asalto a los hogares de día y de noche? (2)
No hagamos de la Universidad una copia de esa mala vida urbana, que tan poco tiene de urbanidad. Recuérdese que cuando se rompió la unidad europea, a comienzos de la Edad Media, y mientras los nobles, sedientos de poder y convertidos en jefes guerreros, asolaban los campos y quemaban los pueblos haciéndose la guerra unos a los otros, fue en los monaste-rios y en los estudios de los sabios en donde se salvó la semilla de la cultura que luego floreció esplendorosamente con el re-nacimiento. La Universidad contemporánea es la heredera de esa misión.
HH HH
La opinión mayoritaria es un documento muy bien traba-jado e informativo pero no creo que guarda la estrecha rela-ción que debiera con nuestras realidades. Además, su tamaño masivo y su casi centenar de citas hace pensar al lector expe-rimentado en estas materias que en el fondo algo late vivo a pesar de toda esa masa inerte con que se ha cubierto. Y es que en las funciones del intelecto y del espíritu, como la de juzgar, la cantidad tiene muy poca relevancia pues se trata de con-ciencia.
Todas esas citas no deben impresionarnos mucho, especial-mente los casos, pues son éstos anécdotas jurídicas que no re-suelven la situación de autos. Por ejemplo, el caso tal vez más parecido a éste que allí se cita es el de Dixon, 294 F.2d 150 (1961), pues trata de un grupo de estudiantes de un grupe minoritario que fue expulsado de la Universidad del Estar *752de Alabama, sin notificación previa, sin vista, y sin oportuni-dad de apelar. Ese no fue el procedimiento que aquí se utilizó. Además, lo realmente importante para distinguir ambos casos es el subsuelo de los mismos. Son notorias las relaciones inter-raciales que se daban en el pasado en los estados del sur de Estados Unidos. Ante aquella serie de atropellos, cometidos con frecuencia por policías y alguaciles blancos, municipales y estatales, los tribunales federales se fueron al otro extremo para proteger a los desvalidos que necesitaban protección ur-gentemente. Esa situación histórica tampoco se ha dado en Puerto Rico. Sin embargo, la situación histórica que produce los hechos de este caso sí es nuestra, a diferencia de la de Alabama.
Dicho sea excluyendo al que escribe, al jurista ubicado en un Tribunal Supremo que maneja el Derecho con seguridad, los casos le ilustran pero no le gobiernan. Es sabido que uno de los espíritus más sensitivos y cultivados que ha honrado la judicatura norteamericana, el Juez Oliver Wendell Holmes, Jr., consideraba los casos como el menudo del Derecho. “Small change,” los llamó. — Collected Legal Papers (1920), pág. 300. No es mejor la opinión que de los mismos tenía el distinguido Profesor John Wigmore. Véase la severa y específica crítica que hace del derecho casuístico en su obra Wigmore, On Evidence, 3ra ed., see. 8a(I) (A), 1940.
La biblioteca de este Tribunal pasa de los 60,000 volú-menes. No tengo duda de que pueden extractarse de ellos miles de citas que sirvan para argumentar que la opinión mayoritaria es la correcta o que lo es mi posición. Tampoco tengo duda de que haeerlo sería fútil.
Como indicamos antes, aquí se trata, en parte, de si la Universidad podía y puede suspender o expulsar a Pagán como estudiante. La prueba no desvirtuada demostró que el recurrido tenía, el día de los hechos, una pistola en la mano *753mientras se encontraba, en su calidad de estudiante, parti-cipando en un motín, en el campus universitario.
La opinión mayoritaria le niega el derecho a la Univer-sidad de expulsarlo por esa razón, lo cual equivale a darles a los estudiantes universitarios el derecho a estar y caminar en el campus con armas de fuego en la mano. Eso permitiría un desastroso deterioro en la vida pacífica de cualquier comu-nidad y en especial en la comunidad universitaria. Crearía un clima de terror en dicho campus y pondría en gran riesgo la seguridad y las vidas de profesores y estudiantes. Las armas de fuego, ilegalmente portadas o utilizadas, constitu-yen precisamente la negación de lo que debe ser el estilo de vida universitario. La Universidad no debe ser gobernada ni por el terror de la política ni por la política del terror.
La Universidad es la casa de estudios por excelencia y allí los valores primarios deben ser la calidad moral y la compe-tencia intelectual. La Universidad necesita un clima de paz y debe allí haber gran tolerancia para las ideas más dispares pero no para la violencia. La violencia es destructiva de la vida universitaria. Para que esa vida subsista en una medida razonable es de esperarse que los estudiantes en el campus porten libros pero no armas de fuego.
Como éste es un caso muy distinto a la causa criminal an-teriormente mencionada y como los valores envueltos son en gran medida también diferentes, pero no menos indispensables para la existencia y el éxito de la vida universitaria, en-tiendo que la Universidad tenía y tiene el poder de expulsión que ejerció. En la causa criminal antes aludida, Pagán Hernández v. Alcaide, 102 D.P.R. 101 (1974), el Tribunal reco-noció hasta el máximo los derechos posibles y teóricos del aquí recurrido. En esta ocasión lo menos que podemos reconocerle a la Universidad es su elemental y básico derecho a su vida.
*754A su vida como institución libre, desinteresada de todo egoísmo pero interesada en crear y estimular en sus profeso-res y estudiantes las actitudes de la tolerancia intelectual y de la incesante búsqueda de la verdad y de su enseñanza. Puerto Rico necesita aumentar rápidamente su completivo de estudiosos y sabios y disminuir su pesado fardo de pertur-badores de la paz universitaria. Estos se hacen de la noche a la mañana, pero para educar a un sabio se necesitan 60 ó 70 años. Por eso hay que comenzar inmediatamente esta tarea.
—O—

(^Participo en mucho del criterio de Gracián de que si un escrito es malo pero es breve, es menos malo; y si es bueno y breve, es dos veces bueno. Tratándose de opiniones judiciales — literatura inherentemente pe-sada y de lectura forzosa para jueces, abogados, profesores y estudiantes de Derecho — el concepto gracianiano no puede ser más apropiado.


(2) Rejas, ascensores con llave, alarmas eléctricas, sistemas de •' comunicación entre el piso y la entrada del edificio, guardias privad mitos cerrados de televisión, etc.